Citation Nr: 0818102	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disability (PTSD).

2.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment, asserted as service connection for residuals of a 
fracture of the right and left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.

In February 2008, the veteran filed a motion to advance his 
appeal on the docket.  In May 2008, the Board granted this 
motion.


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat or experienced a stressor during active duty.

2.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for a 
dental disorder, claimed as residuals of a fractured right 
and left mandible, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1721, 5107 (West & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield, supra (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2005 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of October 2006 and February 2007 supplemental statements 
of the case (SSOCs) after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the October 2006 SSOC 
provided the rating criteria and effective date provisions, 
prior to readjudication in the February 2007 SSOC.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records and attempted to obtain the veteran's service 
personnel records.  In February 2007 correspondence, the 
veteran indicated that he had no additional evidence to 
submit.  

The appellant was afforded a VA medical examination in April 
2004 for his dental claim.  He has not been provided a VA 
examination for his PTSD claim.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination to determine whether the veteran 
has PTSD is not required because the record fails to confirm 
the claimed stressors or show that a stressful in-service 
event may be presumed.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the veteran's claims, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Correspondence from the National Personnel Records Center 
provides that the veteran's service personnel records are 
unavailable, due to fire.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The following 
analysis of the veteran's claims are undertaken with this 
heightened obligation in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

Regarding the veteran's PTSD claim, service connection for 
this disability also requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor(s) occurred; and (3) 
medical evidence establishing a link between the current 
diagnosis and the stressor(s) in service.  38 C.F.R. § 
3.304(f).

In correspondence dated in May 2003 and May 2005, the veteran 
alleged that one stressor occurred in Korea when he was on 
guard duty at night.  He saw one American soldier shoot 
another American solider over a disputed card game.  The 
veteran said it made him realize he had to worry about his 
own troops as well as the enemy.  In addition, in Korea he 
was assigned to a supply company responsible for getting 
supplies to the front line troops.  They never knew if they 
would get attacked or shelled.  They had to pull guard and 
security duty.  When they were back in the rear, the Koreans 
would cut the fence and try to steal supplies.  The veteran 
did not provide any dates, locations or unit information for 
either stressor.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat or that he experienced a stressful 
event during service.  

An April 2003 letter from a private physician relates that he 
did not review the veteran's claims file.  The letter 
recounts the veteran's stressors, which are the same as those 
described above.  The Axis I diagnosis was PTSD, severe and 
chronic; anxiety disorder, generalized type.  The report 
clearly links the veteran's PTSD to his stressors. 

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, the veteran's DD 214 does not reflect any 
combat citations such as a Combat Infantryman Badge, Purple 
Heart Medal, or Bronze Star Medal with a "V" device for valor 
in combat.  It does show receipt of the Korean Service Medal 
with 1 Bronze Star.  This award, however, does not show 
combat.  

In cases such as these, when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged in-service stressors.  Although VA asked him to do so 
in May 2003 and August 2005, the veteran has provided no 
dates, locations, units of assignment or names of individuals 
that would allow submission of his claimed stressors to the 
U.S. Army and Joint Services Records Research Center 
("JSRRC").  

The medical diagnosis of PTSD, linked to the veteran's 
claimed stressors, does not corroborate that the stressors 
occurred.  The diagnosis is based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann, supra.  The question of whether a specific 
event reported by a veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  As the veteran bases his claim on the 
claimed stressors, service connection cannot be granted 
without verification of a claimed stressor, regardless of 
current diagnosis of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's claim for residuals of a fracture of 
the right and left mandible, the veteran generally asserts 
that he now has residuals from a February 1953 bilateral 
compound fracture of the mandible.  During an April 2004 VA 
examination and in May 2005 correspondence, the veteran 
specified that the residuals consist of problems with 
dentures, especially the lower plate.

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  There is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There 
is no competent evidence that the veteran has irreplaceable 
missing teeth or that his loss of teeth is the result of loss 
of substance of the body of maxilla or mandible.  The 
evidence also shows that he has no residual disability due to 
the fracture of his jaw and he does not contend that he has 
any of the other conditions listed as compensable dental and 
oral conditions under the rating schedule.  See 38 C.F.R. § 
4.150.  Therefore, because the VA examiner indicated that he 
has no loss of the body of the maxilla or the mandible, he is 
not eligible for compensation or Class I treatment for any 
dental disorder.  

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran contends that he sustained residual disability due to 
the in-service fracture of the jaw.  The VA examination 
report shows, however, that the examiner opined that the 
veteran the veteran's current dental disability, i.e., 
inadequate mandibular alveolar bone high and width and high 
muscle attachments and his resulting inability to have a 
stable functioning of the lower complete denture is not the 
result of he past mandible fracture.  Therefore, the veteran 
does not have a service-connected, non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma (Class II(a)). 38 C.F.R. § 
17.161(c).

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  Veterans who were 
discharged from service in October 1954 and seeking Class II 
eligibility had to apply for treatment "within 1 year after 
discharge or release, or by December 31, 1954."  This one-
year limitation was first imposed by a 1957 statute which 
became effective on January 1, 1958.  See Pub. L. No. 85-56, 
§§ 512, 2301, 71 Stat. 83, 112, 172 (1957).  The veteran 
applied for dental treatment in 2003, almost 50 years after 
separation from service.  See 38 C.F.R. § 17.161(b); see also 
Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed in 
part, dismissed in part by 87 F.3d 1304 (1996) (for veterans 
who were discharged prior to October 1, 1981, the applicable 
time limit to file a dental claim cannot be tolled based on 
the service department's failure to notify a veteran about 
his right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided. Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran. See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided. See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III).  See 38 C.F.R. § 17.161(g). The veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V). See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI). See 38 
C.F.R. § 17.161(j).

Therefore, the Board finds that the criteria for service 
connection for a dental disorder, for the purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and the appeal must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a fractured right and 
left mandible is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


